DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.  Claims 1-9, 13-18 and 20-23 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,488,469 to Youssef in view of U. S. Patent Publication 2010/0307191 to Sommer.
Referring to claims 1-9, 13, 21 and 22, Youssef teaches a compressor wherein:
a first compression stage (1) arranged in a main flow path, wherein the first compression stage is a mixed compression stage having both axial and radial components; a second compression stage (2) arranged in the main flow path downstream of the first compression stage (1), wherein the second compression stage (2) is a radial compression stage (Fig. 2, col. 5 lines 16-21 and 34-61), 
wherein, upstream of the first compression stage (1), the compressor is arranged such that fluid is configured to flow along the main flow path in a first direction, wherein, within the first compression stage (1), the compressor is arranged such that fluid is configured to flow along the main flow path in a second direction non-parallel to the first direction, wherein, for a distance between the first compression stage (1) and the second compression stage (2), the compressor is arranged such that fluid is configured to flow along the main flow path in a third direction, and wherein the third direction is substantially parallel to the first direction, substantially parallel to the axis of rotation of the compressor, spaced radially outward of the first direction, (shown in Fig. 2, annotated below), 
wherein the second direction inclined relative to the axis of rotation of the compressor, the direction is inclined at an angle of less than 45° relative to the axis of rotation of the compressor (Fig. 2, annotated below),
wherein the main flow path is defined between an outer wall (13, 21, 18) and an inner wall (inner wall of 12, 20 and inner wall of 17), adjacent an inlet of the first compression stage (1), the outer wall (13, 21, 18) and the inner wall (inner wall of 12, 20 and inner wall of 17) are radially spaced-apart from one another by a first radial distance, and adjacent an outlet of the first compression stage (1), the outer wall and inner wall are radially spaced-apart from one another by a second radial distance less than the first radial distance, wherein the outer wall and the inner wall are curved within the first compression stage (1) (Fig. 2, annotated below),
wherein within the first compression stage (1), the outer wall (13, 21, 18) and the inner wall (inner wall of 12, 20 and inner wall of 17) are concave when viewed from a radially outer location, wherein the outer wall (13, 21, 18) and the inner wall (inner wall of 12, 20 and inner wall of 17) have inflection points and smoothly transition such that the outer wall (13, 21, 18) and the inner wall (wall of 12, 20 and wall of 17) are substantially parallel to one another between the first compression stage (1) and the second compression stage (2), wherein an array of static diffuser vanes (15) is arranged in a main flow path between a first compression stage (1) and a second compression stage (2) (Fig. 2, annotated below; col. 7 lines 58-67),
wherein the second compression stage (2) includes an impeller configured to turn a substantial axial flow to a substantial radial flow (Fig. 2; col. 7 lines 1-5),
wherein the main flow path is defined between an outer wall (13, 21, 18) and an inner wall (inner wall of 12, 20 and inner wall of 17), wherein the compressor is arranged such that fluid flowing axially downstream along the second direction increasingly flows radially further away from an axis of rotation of the compressor (shown in Fig. 2, annotated below), and
wherein the second direction exhibits a non-zero radial component and an axial component greater than the radial component (shown in Fig. 2, annotated below), and the third direction is spaced radially outward of the inner wall adjacent an outlet of the first compression stage (1) (shown in Fig. 2, annotated below).


[AltContent: textbox (Concave Curves)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Direction)]
    PNG
    media_image1.png
    409
    368
    media_image1.png
    Greyscale

Annotation of Youssef Figure 2
Youssef does not teach substantially an entire distance between the first and second stages being in the third direction which is substantially parallel to the axis of rotation of the compressor.  However, it would have been obvious matter of design choice before the invention was effectively filed, to a person having ordinary skill in the art, to make substantially an entire distance between the first and second stages being in the third direction which is substantially parallel to the axis of rotation of the compressor, since applicant has not disclosed that different flow directions between the stages solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different flow directions.

Youssef does not teach the use of the compressor with refrigerant in an HVAC chiller system.  Sommer teaches a compressor (28, 42), similar to the compressor taught by Youssef, wherein:
the compressor (28, 42) is a refrigerant compressor used with refrigerant in a heat, ventilation and air conditioning (HVAC) chiller system (10) (Figures 1, 4 and 5; paragraphs [0021], [0024] and [0026]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the compressor taught by Youssef with the refrigerant and in a chiller system as taught by Sommer in order to use the compressor in a system to cool a building (paragraph [0019]).
Referring to claim 23, Youssef teaches a compressor, comprising:
a first compression stage (1) arranged in a main flow path, wherein the first compression stage is a mixed compression stage having both axial and radial components; and a second compression stage (2) arranged in the main flow path downstream of the first compression stage (1), wherein the second compression stage (2) is a radial compression stage (Fig. 2, col. 5 lines 16-21 and 34-61),
wherein the main flow path is defined between an outer wall (13, 21, 18) and an inner wall (inner wall of 12, 20 and inner wall of 17), wherein adjacent an inlet of the first compression stage (1), the outer wall (13, 21, 18) and the inner wall (inner wall of 12, 20 and inner wall of 17) are radially spaced-apart from one another by a first radial distance, wherein, adjacent an outlet of the first compression stage (1), outer wall (13, 21, 18) and the inner wall (inner wall of 12, 20 and inner wall of 17) are radially spaced-apart from one another by a second radial distance less than the first radial distance (Fig. 2),
wherein within the first compression stage (1), the outer wall (13, 21, 18) and the inner wall (inner wall of 12, 20 and inner wall of 17) are curved such so as to be concave when viewed from a radially outer location (Fig. 2, annotated above; col. 7 lines 58-67),
wherein the outer wall (13, 21, 18) and the inner wall (inner wall of 12, 20 and inner wall of 17) have inflection points and smoothly transition such that the outer wall (13, 21, 18) and the inner wall (inner wall of 12, 20 and inner wall of 17) are substantially parallel to one another between the first compression stage (1) and the second compression stage (2) (Fig. 2), and
wherein upstream of the first compression stage (1), the compressor is arranged such that fluid is configured to flow along the main flow path in a first direction (parallel to the axis of the shaft), within the first compression stage (1), the compressor is arranged such that fluid is configured to flow along the main flow path in a second direction (inclined away from the shaft) non-parallel to the first direction (parallel to the axis of the shaft), the compressor is arranged such that fluid flowing axially downstream along the second direction (inclined away from the shaft) increasingly flows radially further away from an axis of rotation of the compressor, wherein for a distance between the first compression stage (1) and the second compression stage (2), the compressor is arranged such that fluid is configured to flow along the main flow path in a third direction (at the exit of the first compression stage, parallel to the shaft), the third direction (at the exit of the first compression stage, parallel to the shaft) is substantially parallel to the axis of rotation of the compressor, and spaced radially outward of both the first direction (parallel to the axis of the shaft, at the inlet of the first stage) and a radial location of the inner wall adjacent an outlet of the first compressor stage (1) (Fig. 2, annotated above).
Youssef does not teach substantially an entire distance between the first and second stages being in the third direction which is substantially parallel to the axis of rotation of the compressor.  However, it would have been obvious matter of design choice before the invention was effectively filed, to a person having ordinary skill in the art, to make substantially an entire distance between the first and second stages being in the third direction which is substantially parallel to the axis of rotation of the compressor, since applicant has not disclosed that different flow directions between the stages solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different flow directions.
Youssef does not teach the use of the compressor with refrigerant in an HVAC chiller system.  Sommer teaches a compressor (28, 42), similar to the compressor taught by Youssef, wherein:
the compressor (28, 42) is used with refrigerant (Figures 1, 4 and 5; paragraphs [0021], [0024] and [0026]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the compressor taught by Youssef with refrigerant as taught by Sommer in order to use the compressor in a system to cool a building (paragraph [0019]).

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,488,469 to Youssef in view of U. S. Patent Publication 2010/0307191 to Sommer and U. S. Patent Publication 2010/0272561 to Feher.
Youssef teaches a compressor wherein:
a first compression stage (1) arranged in a main flow path, wherein the first compression stage is a mixed compression stage having both axial and radial components; a second compression stage (2) arranged in the main flow path downstream of the first compression stage (1), wherein the second compression stage (2) is a radial compression stage (Fig. 2, col. 5 lines 16-21 and 34-61),
wherein, upstream of the first compression stage (1), the compressor is arranged such that fluid is configured to flow along the main flow path in a first direction, wherein, within the first compression stage (1), the compressor is arranged such that fluid is configured to flow along the main flow path in a second direction non-parallel to the first direction, and wherein the second direction is inclined relative to an axis of rotation of the compressor, the direction is inclined at an angle of less than 45° relative to the axis of rotation of the compressor (Fig. 2, annotated above),
wherein the main flow path is defined between an outer wall (13 inside the first stage) and an inner wall (12 inside the first stage), and
wherein the outer wall and the inner wall are curved within the first compression stage (1) such that the outer wall and the inner wall are concave when viewed from a radially outer location (Fig. 2, annotated above; col. 7 lines 58-67),
wherein an array of static diffuser vanes (15) is arranged in a main flow path between the first compression stage (1) and a second compression stage (2) (Fig. 2; col. 7 lines 58-67), and
wherein the second compression stage (2) includes an impeller configured to turn a substantial axial flow to a substantial radial flow (Fig. 2; col. 7 lines 1-5).
Youssef does not teach the use of the compressor with refrigerant.  Sommer teaches a compressor (28, 42), similar to the compressor taught by Youssef, wherein:
a main refrigerant loop including a compressor (28, 38), a condenser (30), an evaporator (32), and an expansion device (66) and wherein the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system (10) and the compressor (28, 42) is used with refrigerant (Figures 1, 4 and 5; paragraphs [0021], [0024] and [0026]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the compressor taught by Youssef with refrigerant as taught by Sommer in order to use the compressor in a system to cool a building (paragraph [0019]).
Youssef and Sommer do not teach a 180 degree turn between stages.  Feher teaches a compressor wherein:
a main flow path makes a substantially 180 degree turn between the first and second compression stages (5) (Figures 1 and 2; paragraphs [0033]-[0036]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Sommer and Youssef with the substantially 180 degree turn taught by Feher in order to increase the distance between the stages to allow more space for swirl reducing vanes (Youssef col. 8 lines 1-8), and to use an assembly which is “quickly and easily assembled without the use of expensive specialty bolting…[and] that can be easily disassembled, thereby allowing for easier cleaning” (Feher paragraph [0008]), and further to efficiently guide the flow from the first stage to the second stage.
Response to Arguments
Applicant's arguments filed on June 6, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nikpour teaches a compressor having a straight path from the first stage to the second stage parallel to the axis of rotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746